DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed 7/22/2022 has been entered. Claims 1-4, 6-8 are currently amended. Claim 9-20 are newly added. Claims 1-20 are pending in the application.
The objection to claims 1-4 due to informalities has been withdrawn.
The rejection to claim 4 under 35 USC 112(b) due to lack of antecedent basis has been withdrawn in light of applicant’s argument being persuasive.
Response to Amendments
The objection to Specification has been withdrawn in light of applicant’s amendment to the Specification.
Response to Arguments
The Applicant's argument, see pages 15-19 of the Remarks filed on 7/22/2022 with respect to claim rejection under 35 USC 103 over prior arts of records have been fully considered and asserted moot in view of newly applied prior arts incorporated in the current office action in response to applicant’s amendment to independent claims 1-4 and 8.
Regarding claims 1-4 and 8, applicant argued primarily that references Xie and McPherson do not teach the amended features (1) in a case that the determination result indicates that the access request packet is abnormal, the response packet indicates a terminal address formatted to identify an abnormality, and (2) in a case that the determination result indicates that the access request packet is not abnormal, the response packet indicates a regular terminal address (emphasized by applicant, see pages 15, 17 of the Remarks). Examiner acknowledges applicant’s prospective however asserts the newly applied reference Kwon teaches these features. Applicant’s further argument regarding McPherson on the amended limitation(s) reciting “a destination address of the response packet based on a source address of the terminal that transmitted the access request packet, and the identification information of the terminal based on the terminal address” (emphasis added by applicant) is not persuasive since these features are taught by previously identified reference Hentunen as shown in the updated Claim Rejections in the current office action.
Applicant’s further argument regarding dependent claims (5-7, 9-20) is moot in view of current office action since the independent claims are found not patentable.
Claim Objections
Claims 2-3 are objected to because of the following informalities:  
Claim 2 line 4, “a gateway device to the first network …” may read “a gateway device connected to the first network …” or more appropriate form.
Claim 3 “the management device includes identification circuitry that identifies, in a case the determination circuitry determines …” may read “the management device includes identification circuitry that identifies, in a case that the determination circuitry determines …”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US20160294877A1, hereinafter, “Xie”), in view of McPherson et al (US8,990,356B2, hereinafter, “McPherson”), in further view of Hentunen (US20140310811A1, hereinafter, “Hentunen”) and Kwon et al (US20080155694A1, hereinafter, “Kwon”).
Regarding claim 8, Xie teaches:
An identification method performed in an identification system including a gateway device connected to a first network and a second network (Xie, discloses domain name filtering based on identifying domain name from received DNS request, see [Abstract]. And Fig. 2 shows an identification system for domain name filtering, security appliance 206 (i.e. gateway device), private enterprise network 200 (i.e. second network)), and a determination device connected to the first network (DNS server 210, external network 212 (i.e. first network)), the identification method comprising: 
acquiring, by the gateway device, based on a packet transmitted from a terminal in the second network, [a terminal address and identification information of the terminal in association with each other] (Xie, [0019] process 400 of FIG. 4 is employed by a security appliance such as security appliance 206 of FIG. 2 or security appliance 300 of FIG. 3. Process 400 starts at 402 at which a DNS request is received… At 404, the DNS request received at 402 is parsed to extract a domain name (identification information) from the request); (see McPherson below for limitation in bracket)
forwarding, by the gateway device, an access request packet, transmitted from the terminal, to the determination device (Xie, Fig. 1 and Fig. 2 suggest that a request is forwards from client to DNS server (either DNS server within network 200 or external DNS server, shown in Fig. 2) by the security appliance where the DNS server serves as determination device. Also [0013] For example, communications between a client 202 and enterprise DNS server 204 or a client 202 and an external resource such as an external content server 208 or DNS server 210 pass through security appliance 206); 
determining, whether the access request packet forwarded by the gateway device is abnormal (Xie, [0010] If the requested domain name is not registered with the Domain Name System, an error message is provided to client 102 by DNS server 104 indicating that the requested domain name is invalid or does not exist (i.e. abnormal). And [0019] for example, because the extracted domain name is part of a black list (e.g., is categorized as suspect or malicious) and/or a block list (e.g., is categorized in a category that is prohibited from being accessed)); 
transmitting, a response packet according to a determination result from the determining (Xie, [0016] Any appropriate response may instead be dispatched to the requesting user or client by security appliance 206. For example, an error or access denied message may be sent to the requesting client); 
While Xie does not explicitly teach terminal address and identification information of the terminal in association with each other and following limitation(s), in the similar field of endeavor McPherson teaches:
[acquiring, by the gateway device, based on a packet transmitted from a terminal in the second network], a terminal address and identification information of the terminal in association with each other (McPherson, discloses response to a DNS request containing information related to user-specific/device-specific information, see [Abstract]. And [Col. 3 lines 18-23] the information is added to the DNS resolution request by a device other than a device that originates the DNS resolution request…, the information includes authentication information, for example, one or more of: a source IP address (i.e. terminal address), a username/password combination (i.e. identification information)), 
and identifying, by the gateway device, [in a case that the access request packet is determined to be abnormal, a destination address of the response packet based on a source address of the terminal that transmitted the access request packet], and the identification information of the terminal based on the terminal address (McPherson, a firewall (i.e. gateway device) placed between the resource server and user access. And [Col. 11 lines 13-17] This identification information may be any information to assist in identifying the user (i.e. identifying a destination address of the response packet) submitting the DNS resolution request, and may include incorrect or invalid authentication information or a source IP address) [wherein in a case that the determination result indicates that the access request packet is abnormal, the response packet indicates a terminal address formatted to identify an abnormality, and in a case that the determination result indicates that the access request packet is not abnormal, the response packet indicates a regular terminal address] (see the teachings of Hentunen and Kwon below for limitations in brackets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of McPherson in the method of DNS request filtering of Xie by using source IP address as terminal address in the DNS resolution request as user-specific/device-specific information. This would have been obvious because the person having ordinary skill in the art would have been motivated to take appropriate action based on analyzing user/device/authentication information for adaptive DNS resolution for the DNS request (McPherson, [Abstract]). 
While the combination of Xie-McPherson does not explicitly teach following limitation(s), in the same field of endeavor Hentunen teaches:
in a case that the access request packet is determined to be abnormal, a destination address of the response packet based on a source address of the terminal that transmitted the access request packet (Hentunen, discloses responding to DNS query message from client device and detecting whether the client device is infected with malware, see [Abstract]. And [0086] … having the connection system 112 detect whether the connection or connection request (e.g. a TCP connection and port) associated with a client device 102a-102d indicates whether the corresponding client device 102a-102d is infected with malware and if so (i.e. in a case that), the connection system 112 can verify this depending on whether a temporal marker has been placed on infected client devices behind NAT 104 by DNS detection/marker apparatus 110. And [0318] Optionally, the step of identifying the client device may include retrieving the identity information for the client device and storing the identity information in a list of client devices accessing the particular domain name. The identity information includes the Internet Protocol address of the client device... If the client device is behind a NAT, retrieving the IP address of the client device may include requesting the client device to divulge its identity information, using the NAT provided IP address as the identity information for the client device, for domestic broadband customers this may be enough to identify the customer),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Hentunen in the method DNS request filtering of Xie-McPherson by detecting client devices inflected with malware by identifying client device based on identity information from IP address. This would have been obvious because the person having ordinary skill in the art would have been motivated to marking, detecting and quarantining client device infected with malware (Hentunen, [Abstract], [0001]). 
While the combination of Xie-McPherson-Hentunen does not explicitly teach following limitation(s), in the same field of endeavor Kwon teaches:
wherein in a case that the determination result indicates that the access request packet is abnormal, the response packet indicates a terminal address formatted to identify an abnormality (Kwon, referring to Fig. 4, [0050] When a compromised computer or system by malicious BOT, having an IP address (2.2.2.2), requests an abnormal DNS query, the redirection processing system 200 changes a destination address of the abnormal DNS query into a firewall address (100.100.10.1) (i.e. terminal address formatted to identify an abnormality) of the redirection processing & response system 400 to transmit the abnormal query to the firewall 401. The firewall 401 changes the destination address into the IP address of a sinkhole DNS server 403 to transmit the abnormal DNS query to the sinkhole DNS servers 403), and in a case that the determination result indicates that the access request packet is not abnormal, the response packet indicates a regular terminal address (Kwon, [0047] FIG. 3 is a flow chart illustrating a normal (i.e. not abnormal) DNS query request/response ... And [0048] In order for the source station which is not compromised PC by malicious BOT, having an IP address (1.1.1.1), to obtain an IP address of a domain name (abc.com), it transmits the DNS query to the DNS 300 having an IP address (100.100.3.1). When the query is normal, the redirection processing system 200 passes that query to the DNS 300. The DNS 300 that received the DNS query looks up an IP address (10.10.1.1) of the domain name (abc.com) requested in the received DNS query, and then responds with the destination IP address (1.1.1.1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Kwon in the method DNS request filtering of Xie-McPherson-Hentunen by redirecting DNS query based on detecting and analyzing DNS request and dealing with malicious BOT attack in network security system. This would have been obvious because the person having ordinary skill in the art would have been motivated to protect the DNS server and prevent security accidents from malicious attacks (Kwon, [Abstract]).

Regarding claim 1, claim 1 recites an identification system performing method steps substantially similarly to the method steps of claim 8, therefore is rejected with same rational set forth as rejection of claim 8 above. In addition,
Xie further teaches: (An identification system) comprising a gateway device connected to a first network and a second network (Xie, Fig. 2 shows an identification system for domain name filtering, security appliance 206, private enterprise network 200); and a determination device connected to the first network (Xie, DNS server 210, external network 212), the determination device including: determination circuitry (Xie, e.g. DNS server 210), the gateway device (Xie, e.g. security appliance 300, [0008] a component such as a processor or a memory described as being configured to perform a task may be implemented as a general component that is temporarily configured to perform the task at a given time or a specific component that is manufactured to perform the task. As used herein, the term ‘processor’ refers to one or more devices, circuits).  

Regarding claim 2, claim 2 recites an identification system performing method steps substantially similarly to the method steps of claim 8, therefore is rejected with same rational set forth as rejection of claim 8 above. In addition,
Xie further teaches: (An identification system) comprising: a first network (Xie, DNS server 210 (i.e. determination device), external network 212); and a gateway device (Xie, Fig. 2 shows an identification system for domain name filtering, security appliance 206 (i.e. gateway device), private enterprise network 200, external network 212. And security appliance 300, [0008] a component such as a processor or a memory described as being configured to perform a task may be implemented as a general component that is temporarily configured to perform the task at a given time or a specific component that is manufactured to perform the task. As used herein, the term ‘processor’ refers to one or more devices, circuits), determination circuitry (Xie, e.g. DNS server 210) except the following limitations taught by McPherson in the similar field of endeavor:
(the gateway device) including: … and insertion circuitry that inserts identification information of the terminal … (McPherson, discloses response to a DNS request containing information related to user-specific/device-specific information, see [Abstract]. And [Col. 8, lines 12-17] authentication information may be inserted by a packet monitoring device after the DNS request leaves the user's computer. For example, a corporate computer may send a DNS request which is then intercepted before leaving the corporate network, and updated by inserting authentication information in the request),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of McPherson in the method of DNS request filtering of Xie by inserting the authentication information as identification information in the DNS request as user-specific/device-specific information. This would have been obvious because the person having ordinary skill in the art would have been motivated to take appropriate action by analyzing the user/device/authentication information for adaptive DNS resolution in response to the DNS request (McPherson, [Abstract]). 
The combination of Xie-McPherson does not explicitly teach following limitation(s), in the same field of endeavor Hentunen teaches:
and identification circuitry that identifies, in a case that the determination circuitry determines that the access request packet is abnormal, a destination address of the response packet based on a source address of the terminal that transmitted the access request packet, and the identification information of the terminal based on the terminal address (Hentunen, discloses responding to DNS query message from client device and detecting whether the client device is infected with malware, see [Abstract]. And [0086] … having the connection system 112 detect whether the connection or connection request (e.g. a TCP connection and port) associated with a client device 102a-102d indicates whether the corresponding client device 102a-102d is infected with malware and if so (i.e. in a case that), the connection system 112 can verify this depending on whether a temporal marker has been placed on infected client devices behind NAT 104 by DNS detection/marker apparatus 110. And [0318] Optionally, the step of identifying the client device may include retrieving the identity information for the client device and storing the identity information in a list of client devices accessing the particular domain name. The identity information includes the Internet Protocol address of the client device... If the client device is behind a NAT, retrieving the IP address of the client device may include requesting the client device to divulge its identity information, using the NAT provided IP address as the identity information for the client device, for domestic broadband customers this may be enough to identify the customer),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Hentunen in the method DNS request filtering of Xie-McPherson by detecting client devices inflected with malware by identifying client device based on identity information from IP address. This would have been obvious because the person having ordinary skill in the art would have been motivated to marking, detecting and quarantining client device infected with malware (Hentunen, [Abstract], [0001]). 
The combination of Xie-McPherson-Hentunen does not explicitly teach following limitation(s), in the same field of endeavor Kwon teaches: 
in a case that the determination result indicates that the access request packet is abnormal, the response packet indicates a terminal address formatted to identify an abnormality (Kwon, referring to Fig. 4, [0050] When a compromised computer or system by malicious BOT, having an IP address (2.2.2.2), requests an abnormal DNS query, the redirection processing system 200 changes a destination address of the abnormal DNS query into a firewall address (100.100.10.1) (i.e. terminal address formatted to identify an abnormality) of the redirection processing & response system 400 to transmit the abnormal query to the firewall 401. The firewall 401 changes the destination address into the IP address of a sinkhole DNS server 403 to transmit the abnormal DNS query to the sinkhole DNS servers 403), and 
in a case that the determination result indicates that the access request packet is not abnormal, the response packet indicates a regular terminal address (Kwon, [0047] FIG. 3 is a flow chart illustrating a normal (i.e. not abnormal) DNS query request/response ... And [0048] In order for the source station which is not compromised PC by malicious BOT, having an IP address (1.1.1.1), to obtain an IP address of a domain name (abc.com), it transmits the DNS query to the DNS 300 having an IP address (100.100.3.1). When the query is normal, the redirection processing system 200 passes that query to the DNS 300. The DNS 300 that received the DNS query looks up an IP address (10.10.1.1) of the domain name (abc.com) requested in the received DNS query, and then responds with the destination IP address (1.1.1.1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Kwon in the method DNS request filtering of Xie-McPherson-Hentunen by redirecting DNS query based on detecting and analyzing DNS request and dealing with malicious BOT attack in network security system. This would have been obvious because the person having ordinary skill in the art would have been motivated to protect the DNS server and prevent security accidents from malicious attacks (Kwon, [Abstract]).

Regarding claim 3, claim 3 recites an identification system performing method steps substantially similarly to the method steps of claim 8, therefore is rejected with same rational set forth as rejection of claim 8 above. In addition,
Xie further teaches: (An identification system) comprising: a determination device connected to a first network (Xie, DNS server 210, external network 212); [and a management device connected to the first network] (see Hentunen below for limitation(s) in bracket), and gateway device connected to the first network and a second network (Xie, Fig. 2 shows an identification system for domain name filtering, security appliance 206, private enterprise network 200, external network 212), except the following limitations taught by McPherson in the similar field of endeavor:
(the gateway device) including: … and insertion circuitry that inserts the terminal address into the access request packet … (McPherson, discloses response to a DNS request containing information related to user-specific/device-specific information, see [Abstract]. And [Col. 8, lines 12-17] authentication information may be inserted by a packet monitoring device after the DNS request leaves the user's computer. For example, a corporate computer may send a DNS request which is then intercepted before leaving the corporate network, and updated by inserting authentication information in the request),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of McPherson in the method of DNS request filtering of Xie by inserting the authentication information as identification information in the DNS request as user-specific/device-specific information. This would have been obvious because the person having ordinary skill in the art would have been motivated to take appropriate action by analyzing the user/device/authentication information for adaptive DNS resolution in response to the DNS request (McPherson, [Abstract]). 
The combination of Xie-McPherson does not explicitly teach a management device connected to the first network and the gateway forwards first notification to the management device and determination device notifies management device of request being abnormal, however in the same field of endeavor Hentunen teaches:
a management device connected to the first network (Hentunen, discloses responding to DNS query message from client device and detecting whether the client device is infected with malware, see [Abstract]. See Fig. 1a Connection System, which manages connection of client devices 102 to network 106, [0067] The connection system 112 may be used for connecting client devices 102a-102d or applications thereof to the communication network 106),
(the gateway device) including: … and first notification circuitry that notifies the management device of the terminal address and the identification information of the terminal (Hentunen, [0068] The transceiver of the client device 102a-102d is used to communicate with the connection system 112 (i.e. management device) via NAT 104 (i.e. gateway device) e.g. for setting up connections (e.g. TCP connections) by sending connection requests to the connection system 112 (i.e. notifying connection system of the connection request)), 
wherein the determination device includes: … and second notification circuitry that notifies, in a case that the determination circuitry determines that the access request packet is abnormal, the management device of the terminal address inserted into the access request packet and a source address of the access request packet (Hentunen, [0078] The invention overcomes this problem by having the connection system 112 detect whether the connection or connection request (e.g. a TCP connection and port) associated with a client device 102a-102d indicates whether the corresponding client device 102a-102d is infected with malware and if so (i.e. in a case that), the connection system 112 can verify this depending on whether marker information has been placed on infected client devices behind NAT 104 by DNS detection/marker apparatus 110 (i.e. determination device)), and 
wherein the management device includes5Docket No. 14828US01 Preliminary Amendmentidentification circuitry that identifies, in a case the determination circuitry determines that the access request packet is abnormal, a destination address of the response packet based on a source address of the terminal that transmitted the access request packet, the identification information of the terminal based on the terminal address and the source address notified, and the terminal address and the identification information notified by the first notification circuitry (Hentunen, [0011] According to a second aspect of the invention there is provided a method carried out by a connection system for detecting whether client devices have been marked as infected with malware or accessing a particular domain name. The method includes receiving a connection request from a client device of the plurality of client devices for access to the communication network. On receiving the connection request, sending marker detection information to the client device for identifying whether client device is marked as infected with malware or accessing a particular domain name. And [0086] … having the connection system 112 detect whether the connection or connection request (e.g. a TCP connection and port) associated with a client device 102a-102d indicates whether the corresponding client device 102a-102d is infected with malware and if so, the connection system 112 can verify this depending on whether a temporal marker has been placed on infected client devices behind NAT 104 by DNS detection/marker apparatus 110. And [0318] Optionally, the step of identifying the client device may include retrieving the identity information for the client device and storing the identity information in a list of client devices accessing the particular domain name. The identity information includes the Internet Protocol address of the client device... If the client device is behind a NAT, retrieving the IP address of the client device may include requesting the client device to divulge its identity information, using the NAT provided IP address as the identity information for the client device, for domestic broadband customers this may be enough to identify the customer).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Hentunen in the method DNS request filtering of Xie-McPherson by detecting client devices inflected with malware by identifying client device based on identity information from IP address. This would have been obvious because the person having ordinary skill in the art would have been motivated to marking, detecting and quarantining client device infected with malware (Hentunen, [Abstract], [0001]).
While the combination of Xie-McPherson-Hentunen does not explicitly teach following limitation(s), in the same field of endeavor Kwon teaches:
in a case that the determination result indicates that the access request packet is abnormal, the response packet indicates a terminal address formatted to identify an abnormality (Kwon, referring to Fig. 4, [0050] When a compromised computer or system by malicious BOT, having an IP address (2.2.2.2), requests an abnormal DNS query, the redirection processing system 200 changes a destination address of the abnormal DNS query into a firewall address (100.100.10.1) (i.e. terminal address formatted to identify an abnormality) of the redirection processing & response system 400 to transmit the abnormal query to the firewall 401. The firewall 401 changes the destination address into the IP address of a sinkhole DNS server 403 to transmit the abnormal DNS query to the sinkhole DNS servers 403), and in a case that the determination result indicates that the access request packet is not abnormal, the response packet indicates a regular terminal address (Kwon, [0047] FIG. 3 is a flow chart illustrating a normal (i.e. not abnormal) DNS query request/response ... And [0048] In order for the source station which is not compromised PC by malicious BOT, having an IP address (1.1.1.1), to obtain an IP address of a domain name (abc.com), it transmits the DNS query to the DNS 300 having an IP address (100.100.3.1). When the query is normal, the redirection processing system 200 passes that query to the DNS 300. The DNS 300 that received the DNS query looks up an IP address (10.10.1.1) of the domain name (abc.com) requested in the received DNS query, and then responds with the destination IP address (1.1.1.1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Kwon in the method DNS request filtering of Xie-McPherson-Hentunen by redirecting DNS query based on detecting and analyzing DNS request and dealing with malicious BOT attack in network security system. This would have been obvious because the person having ordinary skill in the art would have been motivated to protect the DNS server and prevent security accidents from malicious attacks (Kwon, [Abstract]).

Regarding claim 4, claim 4 recites an identification system performing method steps substantially similarly to the method steps of claim 8, therefore is rejected with same rational set forth as rejection of claim 8 above. In addition,
Xie further teaches: (An identification system) comprising: a determination device connected to a first network (Xie, DNS server 210 (i.e. determination device), external network 212); [and a management device connected to the first network] (see Hentunen below for limitation(s) in bracket); and a gateway device connected to the first network and a second network (Xie, Fig. 2 shows an identification system for domain name filtering, security appliance 206 (i.e. gateway device), private enterprise network 200, external network 212), except the following limitations taught by McPherson in the similar field of endeavor:
the gateway device including: …, and insertion circuitry that inserts the terminal address into the access request packet to be forwarded to the first network by the forwarding circuitry (McPherson, discloses response to a DNS request containing information related to user-specific/device-specific information, see [Abstract]. And [Col. 8, lines 12-17] authentication information may be inserted by a packet monitoring device after the DNS request leaves the user's computer. For example, a corporate computer may send a DNS request which is then intercepted before leaving the corporate network, and updated by inserting authentication information in the request),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of McPherson in the method of DNS request filtering of Xie by inserting the authentication information as identification information in the DNS request as user-specific/device-specific information. This would have been obvious because the person having ordinary skill in the art would have been motivated to take appropriate action by analyzing the user/device/authentication information for adaptive DNS resolution in response to the DNS request (McPherson, [Abstract]). 
The combination of Xie-McPherson does not explicitly teach a management device connected to the first network and the gateway forwards first notification to the management device and determination device notifies management device of request being abnormal, however in the same field of endeavor Hentunen teaches:
(the gateway device) including: …, notification circuitry that notifies the management device of a packet transmitted from a terminal of the second network and a terminal address of the terminal (Hentunen, discloses responding to DNS query message from client device and detecting whether the client device is infected with malware, see [Abstract]. And [0068] The transceiver of the client device 102a-102d is used to communicate with the connection system 112 (i.e. management device) via NAT 104 (i.e. gateway device) e.g. for setting up connections (e.g. TCP connections) by sending connection requests to the connection system 112 (i.e. notifies)),
a management device connected to the first network (Hentunen, Fig. 1a Connection System, which manages connection of client devices 102 to network 106, [0067] The connection system 112 may be used for connecting client devices 102a-102d or applications thereof to the communication network 106),
and wherein the determination device includes: …, and second notification circuitry notifies, in a case that the determination circuitry determines that the access request packet is abnormal, the management device of the terminal address inserted into the access request packet and of a source address of the access request packet (Hentunen, [0078] The invention overcomes this problem by having the connection system 112 detect whether the connection or connection request (e.g. a TCP connection and port) associated with a client device 102a-102d indicates whether the corresponding client device 102a-102d is infected with malware and if so (i.e. in a case that), the connection system 112 can verify this depending on whether marker information has been placed on infected client devices behind NAT 104 by DNS detection/marker apparatus 110 (i.e. determination device)), 
the management device includes: acquisition circuitry that acquires, based on the packet and the terminal address notified by the notification circuitry, the terminal address and the identification information of the terminal in association with each other and identification circuitry that identifies, in a case that the determination circuitry determines that the access request packet is abnormal, a destination address of the response packet and the identification information of the terminal based on the terminal address and the source address notified by the second notification circuitry, and the identification information acquired by the acquisition circuitry (Hentunen, [0011] According to a second aspect of the invention there is provided a method carried out by a connection system for detecting whether client devices have been marked as infected with malware or accessing a particular domain name. The method includes receiving a connection request from a client device of the plurality of client devices for access to the communication network. On receiving the connection request, sending marker detection information to the client device for identifying whether client device is marked as infected with malware or accessing a particular domain name. And [0086] … having the connection system 112 detect whether the connection or connection request (e.g. a TCP connection and port) associated with a client device 102a-102d indicates whether the corresponding client device 102a-102d is infected with malware and if so (i.e. in a case that), the connection system 112 can verify this depending on whether a temporal marker has been placed on infected client devices behind NAT 104 by DNS detection/marker apparatus 110. And [0318] Optionally, the step of identifying the client device may include retrieving the identity information for the client device and storing the identity information in a list of client devices accessing the particular domain name. The identity information includes the Internet Protocol address of the client device... If the client device is behind a NAT, retrieving the IP address of the client device may include requesting the client device to divulge its identity information, using the NAT provided IP address as the identity information for the client device, for domestic broadband customers this may be enough to identify the customer).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Hentunen in the method DNS request filtering of Xie-McPherson by detecting client devices inflected with malware by identifying client device based on identity information from IP address. This would have been obvious because the person having ordinary skill in the art would have been motivated to marking, detecting and quarantining client device infected with malware (Hentunen, [Abstract], [0001]).   
While the combination of Xie-McPherson-Hentunen does not explicitly teach following limitation(s), in the same field of endeavor Kwon teaches:
in a case that the determination result indicates that the access request packet is abnormal, the response packet indicates a terminal address formatted to identify an abnormality (Kwon, referring to Fig. 4, [0050] When a compromised computer or system by malicious BOT, having an IP address (2.2.2.2), requests an abnormal DNS query, the redirection processing system 200 changes a destination address of the abnormal DNS query into a firewall address (100.100.10.1) (i.e. terminal address formatted to identify an abnormality) of the redirection processing & response system 400 to transmit the abnormal query to the firewall 401. The firewall 401 changes the destination address into the IP address of a sinkhole DNS server 403 to transmit the abnormal DNS query to the sinkhole DNS servers 403), and in a case that the determination result indicates that the access request packet is not abnormal, the response packet indicates a regular terminal address (Kwon, [0047] FIG. 3 is a flow chart illustrating a normal (i.e. not abnormal) DNS query request/response ... And [0048] In order for the source station which is not compromised PC by malicious BOT, having an IP address (1.1.1.1), to obtain an IP address of a domain name (abc.com), it transmits the DNS query to the DNS 300 having an IP address (100.100.3.1). When the query is normal, the redirection processing system 200 passes that query to the DNS 300. The DNS 300 that received the DNS query looks up an IP address (10.10.1.1) of the domain name (abc.com) requested in the received DNS query, and then responds with the destination IP address (1.1.1.1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Kwon in the method DNS request filtering of Xie-McPherson-Hentunen by redirecting DNS query based on detecting and analyzing DNS request and dealing with malicious BOT attack in network security system. This would have been obvious because the person having ordinary skill in the art would have been motivated to protect the DNS server and prevent security accidents from malicious attacks (Kwon, [Abstract]).

Regarding claim 5, similarly claim 13, claim 16, claim 19, Xie-McPherson-Hentunen-Kwon combination further teaches:
The identification system according to claim 1, the identification system according to claim 2, the identification system according to claim 3, the identification system according to claim 4,
wherein the identification circuitry notifies, to a user of the terminal identified by the identified identification information, that the access request packet transmitted from the terminal is determined to be abnormal (Xie, [0016] a request for a domain name that is part of a block list (e.g., a domain name categorized as social networking) or a black list (e.g., a domain name categorized as malicious or potentially malicious) is blocked and not routed to the DNS server 204 or 210 to which it is directed. Any appropriate response may instead be dispatched to the requesting user or client by security appliance 206. For example, an error or access denied message may be sent to the requesting client).  

Regarding claim 6, similarly claim 14, claim 17, claim 20, Xie-McPherson-Hentunen-Kwon combination further teaches:
The identification system according to claim 1, the identification system according to claim 2, the identification system according to claim 3, the identification system according to claim 4,
further comprising analysis circuitry installed in the first network, the analysis circuitry analyzing a tendency of the terminal determined to be abnormal based on the identification information identified by the identification circuitry (Xie, [0011] DNS communications are monitored and analyzed to detect and block attempted communications with suspect or known malicious domains. Clients attempting such communications may be scanned for malware and/or sanitized if found to be infected. And [0017] security appliance 206 may likewise be configured to monitor and analyze responses to DNS requests that are received from DNS servers such as DNS servers 204 and 210. For example, if at least a prescribed number of DNS requests for unknown domain names (i.e., domain names not included in database 214) are sequentially received from the same client, the requested domain names may be flagged as suspect or malicious).  

Regarding claim 7, similarly claim 15, claim 18, Xie-McPherson-Hentunen-Kwon combination further teaches:
The identification system according to claim 1, the identification system according to claim 2, the identification system according to claim 3,
wherein the determination device is a domain name system (DNS) server, the access request packet is a name resolution request packet based on a DNS protocol (McPherson, [Col. 3 lines 43-46] Once validated, the authentication certificate may be used by the adaptive DNS server to determine an IP address (or network layer identifier or service location identifier) to provide in response to the request), and the response packet is a name resolution response packet based on the DNS protocol (McPherson, [Col. 11 lines 9-17] FIG. 6 illustrates an exemplary process (600), corresponding to exemplary step 280, of providing a security response or action based on missing, unexpected, or invalid authentication information. In step 610, identification information is analyzed to determine if it is recognized. This identification information may be any information to assist in identifying the user submitting the DNS resolution request, and may include incorrect or invalid authentication information or a source IP address).  

Regarding claim 9, Xie-McPherson-Hentunen-Kwon combination further teaches:
The identification system according to claim 1, wherein the packet is the access request packet (Xie, [0016] For example, a request for a domain name categorized as a news service may be routed to the DNS server 204 or 210 to which it is directed so that a user/client may access the associated site…).  

Regarding claim 10, Xie-McPherson-Hentunen-Kwon combination further teaches:
The identification system according to claim 1, wherein the determination device further includes notification circuitry that notifies, in a case that the determination result indicates that the access request packet is abnormal, a management server that the access request packet is abnormal (Hentunen, [0078] The invention overcomes this problem by having the connection system 112 detect whether the connection or connection request (e.g. a TCP connection and port) associated with a client device 102a-102d indicates whether the corresponding client device 102a-102d is infected with malware and if so, the connection system 112 can verify this depending on whether marker information has been placed on infected client devices behind NAT 104 by DNS detection/marker apparatus 110 (i.e. determination device)).  

Regarding claim 11, Xie-McPherson-Hentunen-Kwon combination further teaches:
The identification system according to claim 10, wherein the notification circuitry notifies the management server that the access request packet is abnormal by transmitting the terminal address and the source address to the management server (Hentunen, [0011] On receiving the connection request, sending marker detection information to the client device for identifying whether client device is marked as infected with malware or accessing a particular domain name. And [0318] Optionally, the step of identifying the client device may include retrieving the identity information for the client device and storing the identity information in a list of client devices accessing the particular domain name. The identity information includes the Internet Protocol address of the client device... If the client device is behind a NAT, retrieving the IP address of the client device may include requesting the client device to divulge its identity information, using the NAT provided IP address as the identity information for the client device, for domestic broadband customers this may be enough to identify the customer).  

Regarding claim 12, Xie-McPherson-Hentunen-Kwon combination further teaches:
The identification system according to claim 10, wherein the notification circuitry further provides the terminal address and the source address to the management server (Hentunen, [0011] On receiving the connection request, sending marker detection information to the client device for identifying whether client device is marked as infected with malware or accessing a particular domain name. And [0318] Optionally, the step of identifying the client device may include retrieving the identity information for the client device and storing the identity information in a list of client devices accessing the particular domain name. The identity information includes the Internet Protocol address of the client device... If the client device is behind a NAT, retrieving the IP address of the client device may include requesting the client device to divulge its identity information, using the NAT provided IP address as the identity information for the client device, for domestic broadband customers this may be enough to identify the customer).  
Citation of References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Sareshwala et al (US11102239B1) discloses methods and systems for client device identification on a network including receiving one or more data packets at a network location from a client device, the one or more data packets being associated with a connection request from the client device seeking a connection with particular network resources, determining whether to perform denial of service (DoS) mitigation with respect to the client device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436  

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436